Citation Nr: 1012235	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  08-18 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability.  


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty 
from December 1985 to December 2005.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in May 2007, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  

The Board notes that a statement of the case was issued in 
June 2008 regarding the Veteran's claim for a higher rating 
for healed central serous retinopathy of the left eye, with 
xanthelasma; and for his claim of total disability rating 
for compensation based on individual unemployability (TDIU); 
however, the Veteran on his subsequent Form 9 Appeal 
received in June 2008, limited his appeal only to the TDIU 
claim and thus the increased rating claim a left eye 
disability is not before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is service connected for the following 
disabilities: sleep apnea rated 50 percent disabling, severe 
allergic rhinitis rated 30 percent, low back strain rated 20 
percent, healed central serous retinopathy of the left eye 
with xanthelasma rated 20 percent, tinnitus rated 10 percent 
and sensorineural hearing loss which is assigned a 
noncompensable rating.  He has a combined rating of 80 
percent effective January 4, 2007.  A claim for TDIU was 
received from the Veteran on February 12, 2007.  

On VA examination in April 2007 and May 2007, the examiners 
concluded that the Veteran's service-connected sleep apnea 
and low back disability have a mild to moderate degree of 
impairment on usual daily activities.  On VA examination for 
the eye in March 2007, the examiner concluded that the 
service-connected eye disability has a moderate to severe 
degree impairment on usual daily activities.  There is no 
medical opinion concerning the combined effects of the 
Veteran's service-connected disabilities on his 
employability.   Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).

A private examiner in February 2008 concluded that as the 
Veteran has a mere two hours of good sleep per day, this has 
translated into work-day impairments of motor skill and 
general reasoning, which would make coping with routine work 
difficult.  The examiner also noted that the effects from 
chronic cumulative sleep loss also may not be precluded.  
This examiner stated that the Veteran had been under his 
care since June 2005.  However, the medical treatment 
records are not associated with the claims file.   

As the evidence of record does not contain sufficient 
competent medical evidence to decide the claim, additional 
development is needed under the duty to assist.  

Accordingly, the case is REMANDED for the following action:

1.  Request all treatment records from 
TrueCare Medical Clinics from June 2005 to 
the present.  If a response to requests 
for records of that private source is not 
received, the Veteran should be so 
notified and informed that he may obtain 
and submit any pertinent private records.

2.  Obtain a supplemental opinion or 
afford the Veteran a VA examination, if 
deemed necessary, to determine the 
combined effects of his service-connected 
sleep apnea, severe allergic rhinitis, low 
back strain, healed central serous 
retinopathy of the left eye with 
xanthelasma, tinnitus and hearing loss on 
the Veteran's employability.  The claims 
folder must be made available to the 
examiner for review.  

The examiner is asked to express an 
opinion on whether the Veteran is unable 
to secure or follow a substantial gainful 
occupation as a result of the combined 
effects of service-connected sleep apnea, 
severe allergic rhinitis, low back strain, 
healed central serous retinopathy of the 
left eye with xanthelasma, tinnitus and 
hearing loss.

3. After the above development is 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish the 
Veteran a supplemental statement of the 
case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


